Name: 2004/476/EC:COMMISSION DECISION of 29 April 2004 amending the Appendix B to Annex VIII to the 2003 Act of Accession to include certain animal by-products establishments in Latvia in the list of establishments in transition (notified under document number C(2004) 1737) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  Europe;  European construction;  technology and technical regulations;  animal product
 Date Published: 2004-04-30

 30.4.2004 EN Official Journal of the European Communities L 160/82 COMMISSION DECISION of 29 April 2004 amending the Appendix B to Annex VIII to the 2003 Act of Accession to include certain animal by-products establishments in Latvia in the list of establishments in transition (notified under document number C(2004) 1737) (Text with EEA relevant) (2004/467/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 2(3) thereof, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Annex VIII, Chapter 4, Section B, Subsection I, point 2, paragraph (d) thereto, Whereas: (1) Annex VIII, Chapter 4, Section B, Subsection I, point 2, paragraph (a) to the 2003 Act of Accession provides that the structural requirements laid down in relation to Annex V, Chapter I and Annex VII, Chapter I to Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption (1) are not to apply to establishments in Latvia listed in Appendix B to Annex VIII to the Act of Accession until 31 December 2004, subject to certain conditions. (2) The establishments referred to above may handle, process, and store only category 3 material as defined in article 6 of Regulation (EC) No 1774/2002. (3) Regulation (EC) No 1774/2002 lays down health rules concerning animal by-products not intended for human consumption. It provides for structural requirements to be applied in establishments treating Category 3 material. (4) In Latvia, six more animal by-products establishments have difficulties in complying with the structural requirements laid down in Annex V, Chapter I and Annex VII, Chapter I to Regulation (EC) No 1774/2002, by 1 May 2004. (5) Accordingly those six establishments need time to finalize their upgrading process in order to be in full compliance with the relevant structural requirements laid down in Regulation (EC) No 1774/2002. (6) The six establishments, which are currently in an advanced state of upgrading, have given reliable guarantees that they have the necessary funds to correct their remaining shortcomings within a short time and have received a favourable opinion from the Latvian Food and Veterinary Service, as regards the finalisation of their upgrading process. (7) For Latvia, the detailed information regarding the shortcomings for each establishment is available. (8) In order to facilitate the transition from the existing regime in Latvia to that resulting from the application of the Community veterinary legislation, it is justified therefore upon the request of Latvia, to grant the six establishments a transitional period. (9) Due to the advanced stage of upgrading of the six establishments, the transitional period should be limited to 31 December 2004. (10) The Standing Committee on the Food Chain and Animal Health has been informed of the measures provided for in this Decision, HAS ADOPTED THIS DECISION: Article 1 1. The establishments listed in the Annex to this Decision are added to the Appendix B referred to in Chapter 4, Section B, Subsection I, point 2 to Annex VIII to the 2003 Act of Accession. 2. For the establishments listed in the Annex, the rules foreseen in Annex VIII, Chapter 4, Section B, Subsection I, point 2, paragraph (b) to the Act of Accession are applicable. 3. The establishments listed in Annex are subject to transitional measures in relation to Regulation (EC) No 1774/2002 until the date indicated for each establishment. Article 2 This Decision shall apply subject to and as from the date of the entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia. Article 3 This Decision is addressed to the Member States. Done at Brussels, 29 April 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 273, 10.10.2002, p. 1. ANNEX Animal by-product establishments in transition No Veterinary approval number Name and address of establishment Category of material authorised to be treated Date of compliance Category 3 1. 018409 Balticovo, Holding company Iecavas parish, Bauskas district, LV-3913 x 31.12.2004 2. 018675 GP Adazi, Holding company Adazu parish, Rigas district, LV-2164 x 31.12.2004 3. D18728 R-Soft Razotajs LTD Abava , Pures parish, Tukuma district, LV-3124 x 31.12.2004 4. 018674 Putnu fabrika "Kekava" Holding company Kekavas parish, Rigas district LV-2123 x 31.12.2004 5. 018191 Saldus galas kombinats LTD Saldus parish, Saldus district, LV-3862 x 31.12.2004 6. 019196 Lielzeltini LTD Ceraukstes parish, Bauskas district, LV-3908 x 31.12.2004